Citation Nr: 0433780	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-08 239	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed to include post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss to include as due to service-connected keloid scars.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to 
January 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The February 1999 decision, in 
pertinent part, denied reopening a claim for a mental 
disorder, denied service connection for PTSD, and denied 
service connection for hearing loss.  

The appeal was previously before the Board in December 2000.  
At that time, the Board found that new and material evidence 
had been received to reopen a claim for service connection 
for an acquired psychiatric disorder to include PTSD.  The 
Board reopened the claim and remanded the matters to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.

In May 2004, the veteran testified during a videoconference 
hearing before the undersigned.  A transcript of the 
proceeding is of record.  

FINDINGS OF FACT

1.  An acquired psychiatric disorder, variously diagnosed as 
anxiety, depression and schizophrenia, was not shown during 
service or was schizophrenia manifested within one year of 
service and none of the diagnosed disorders is related to 
service.  

2.  The veteran did not serve in combat. 

3.  The veteran does not have PTSD attributable to a verified 
stressor that occurred during service or to any incident 
incurred therein.  

4.  Bilateral hearing loss in accordance with VA standards is 
not shown.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, variously diagnosed as 
anxiety, depression and schizophrenia, and PTSD were not 
incurred in or aggravated by service; and service connection 
for schizophrenia cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002); 38 C.F.R. §§3.303, 3.304(f) 3.307, 3.309 (2003).  

2.  Bilateral hearing loss was not incurred in or aggravated 
by service; bilateral hearing loss is not secondary to the 
service-connected keloid scars.  38 U.S.C.A. §§ 1110, 1153, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim. 

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  
The RO's rating decision in February 1999 was made prior to 
the enactment of the VCAA in 2000, however, the Board finds 
that any defect with respect to the timing of the VCAA notice 
has not prejudiced the veteran's case for the reasons 
specified below.  

In the December 2000 remand, which followed shortly after the 
enactment of the VCAA, the Board instructed the RO to comply 
with newly enacted legislation.  In letters, dated in 
February and May 2001, the RO notified the veteran of the 
VCAA. The notices included the evidence to substantiate the 
claims, namely, evidence of a stressor and evidence of 
current disability; an injury or disease that began in 
service, or event in service causing an injury or disease; 
and a relationship between any current disability and the 
injury, disease, or event in service.  He was notified too 
that VA would obtain VA records or records from other Federal 
agencies and other records he identified.  He was also 
notified to submit any additional medical evidence to support 
his claims.  He was given 60 days to respond.  Thereafter, 
the claims were readjudicated. 

While the VCAA notice could not have been given prior to the 
February 1999 rating decision, the VCAA notice subsequently 
provided by the RO complied with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the notice to respond within 60 days, 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA, as here, in less than the 
statutory one-year period. 

As for the provision to provide any evidence in his 
possession, 38 C.F.R. § 3.159, language to the same effect 
was contained in the May 2001 notice.  

For these reasons, neither the timing nor the content of the 
VCAA notice is prejudicial to the veteran and no further 
procedural development is required to comply with the duty to 
notify under the VCAA.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the veteran's 
service medical records and service personnel records and VA 
records that have been identified by the veteran.  The RO 
also afforded the veteran VA examinations and obtained other 
records, including State records.  The RO has attempted to 
verify the veteran's PTSD stressors and the veteran was 
afforded an opportunity to testify at a hearing before the 
undersigned.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

An Acquired Psychiatric Disorder and PTSD
Background

The service medical and service personnel records show that 
the veteran served at Fort Jackson, Fort Bragg, and Fort 
Benning.  His principal duty was a Food Service Specialist 
and a First Cook.  He also served as a cannoneer from July 
1974 to December 1974 and as a rifleman from October 1975 to 
January 1976.  His DD-214 and personnel records do not 
indicate service in the Republic of Vietnam or show that the 
veteran was the recipient of medals or awards denoting 
participation in combat.  

The service medical records, including the reports of 
entrance and separation examination contain no history or 
finding of a psychiatric disorder, including PTSD.  On 
separation examination, the veteran marked symptoms of 
depression/excessive worry and nervous trouble.  The mental 
status evaluation was normal and no mental illness was noted. 

After service, non-VA records from 1995 to 1998 show 
treatment for symptoms of anxiety and PTSD.  

VA records disclose that, in October 1998, the veteran 
reported that served with the 82nd and 101st Airborne as an 
artilleryman in Vietnam.  He reported that he was injured by 
a grenade but never received a Purple Heart.  The assessment 
was PTSD.  

VA records reveal assessments of depressive psychosis and 
major depression (October 1998) and a diagnosis of depression 
(October 1998). 

On VA examination in December 1998, the diagnoses included 
schizophrenia and chronic anxiety. 

In statements in November and December 1998 and July 1999 and 
April 2001, a VA psychologist reported that the veteran was 
suffering from PTSD, indicating that the veteran was a combat 
veteran.   

On VA examination in January 1999, the veteran complained of 
nervous problems, sleep disturbance and difficulty 
controlling his emotions since returning from Vietnam.  He 
said that he was not in combat but was attached to a clean-up 
force.  Following a mental status examination, the diagnosis 
was PTSD.  The stressor was trauma witnessed in Vietnam.  

In a July 1999 statement, the veteran described his stressors 
as relating to service in Vietnam. 

On VA examination in November 1999, the diagnosis was PTSD 
based on a history of service in Vietnam. 
In March 2001, on a VA mental health intake assessment, the 
veteran complained of anxiety, depression, insomnia, and 
nightmares associated with Vietnam.  

In a second PTSD stressor questionnaire, received in April 
2001, the veteran reported that he witnessed the fatal 
shooting of a fellow recruit in a bar and that he was robbed 
and beaten at a bar while serving in Panama.  

The PTSD stressor questionnaire was forwarded to the Director 
of the Center for Unit Research Records (CURR).  In a May 
2001, CURR reported that insufficient information was 
provided to verify any stressors.  The veteran was asked to 
verify the date of the incidents. 

In a January 2002 response, CURR supplied unit histories from 
the 1st Battalion, 505th Infantry in 1975 and 1976.  Records 
supplied do not confirm the stressors as alleged by the 
veteran.  They do confirm that the unit undertook training in 
Panama.  In March 2003, after undertaking additional 
research, CURR reported that it checked the U.S. Army Crime 
Records Center but was unable to confirm attacks in either 
Panama or Fort Bragg.  

In August 2003, the veteran was afforded a VA examination.  
Prior to the examination, the examiner reviewed the veteran's 
claims folder.  The veteran did not report any stressors 
relate to Vietnam.  He stated that he saw his best friend get 
killed in a parachute jump and another friend killed in 
Panama.  The examiner noted that the veteran did not report 
any serious symptoms sufficient for a diagnosis of PTSD.  The 
examiner expressed the opinion that he saw no evidence of 
disability related to PTSD.  

During the hearing in May 2004, the veteran reported that 
while he was in Panama, his daughter had an accident and 
burned 90 percent of her body and that he was flown to home 
to be with his daughter.  He also repeated his statement that 
he saw a fatal shooting in a bar and a man killed in a 
parachute accident. 



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis to include 
schizophrenia is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).  

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 at 
166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997).
Regarding PTSD, the first question to resolve is whether the 
veteran experienced an in-service stressor.  Without such 
corroboration of an in-service stressor, the diagnosis of 
PTSD has no probative value. See Moreau, 9 Vet. App. at 395-
396; Swann v. Brown, 5 Vet.  App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

As for stressors, on the basis of the evidence of record, 
including the service personnel records, the veteran did not 
serve in Vietnam and he did not serve in combat.  Since the 
evidence does not establishes that the veteran engaged in 
combat, the veteran's testimony alone may not establish the 
occurrence of the claimed in-service stressor.  

Since combat experience is not shown, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressors.  The veteran's 
testimony by itself cannot establish the occurrence of a non-
combat stressor.  His alleged stressors regarding the deaths 
of friends have not been corroborative the Center for Unit 
Records Research.  Thus, there is no credible supporting 
evidence that the claimed in-service stressors occurred.  

While PTSD has been diagnosed by some VA health-care 
providers, the diagnosis was based on a Vietnam history 
provided by the veteran, which is without any factual basis.  
For this reason, the Board rejects the diagnosis of PTSD.  
The only other competent medical evidence of record on the 
issue of the diagnosis of PTSD is the medical opinion of the 
VA examiner in August 2003.  After a review of the veteran's 
file, which included the lack of corroboration of any claimed 
in-service stressors, the examiner expressed the opinion that 
there were insufficient symptoms for a diagnosis of PTSD.  

Additionally, the service medical records do not establish 
that the veteran had any other psychiatric disorder during 
service and the post-service evidence does not establish the 
an acquired psychiatric disorder, variously diagnosed as 
anxiety, depression, and schizophrenia, was related to 
service or was schizophrenia manifest within one year of 
separation from service.  
In summary, the evidence of record does not show that the 
veteran was engaged in combat with the enemy, does not show 
service in Vietnam, and there is no supporting evidence that 
other alleged non-combat stressors occurred, apart from the 
veteran's own uncorroborated statements regarding his 
experiences during service.  Consequently, the claim of 
service connection for PTSD fails.  Also, there is no medical 
evidence of record showing that the veteran had any other 
psychiatric disorder during service or that he currently has 
any other psychiatric disorder, variously diagnosed as 
anxiety, depression, and schizophrenia, related to service.  
Therefore, the preponderance of the evidence is against the 
claim of service connection for an acquired psychiatric 
disorder variously diagnosed to include PTSD and the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 

 Hearing Loss

The service medical records do not show complaints or 
treatment for bilateral hearing loss.  An October 1973 
audiogram was within normal limits.  However, on separation 
examination, audiometric testing revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

30
LEFT
10
10
10

30

In a March 1995 rating decision, the RO granted service 
connection for keloid scars over the right ear and left 
preauricular area.  

In September 1998, the veteran claimed that his service-
connected keloid scars resulted in hearing loss.  On VA 
examination in November 1998,  pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
30
LEFT
15
20
25
30
35

The veteran was reportedly slow to response to the CNC word 
list and the testing was not performed.  A W-22 Word List 
revealed speech recognition of 96 percent in the right ear 
and 88 percent in the left ear.  The diagnosis was mild 
sensorineural hearing loss in the right ear at 4000 hertz, 
and mild sensorineural hearing loss at 3000-4000 hertz in the 
left ear.  The examiner noted that it was doubtful that the 
keloid scar contributed to hearing loss and that the hearing 
loss was more likely related to noise exposure.  

During a July 1999 VA examination, scarring was noted where 
the keloid was removed from the lower portion of the left 
earlobe.  The ear canals and tympanic membranes were normal.  
The examiner noted that the veteran appeared to be feigning 
hearing loss in the left ear because of the surgery.  The 
examiner noted that puretone testing showed a much lower 
level but speech reception threshold was normal.  The 
diagnosis was feigned hearing loss in the left ear, status 
post keloid removal with some auricular change without 
evidence of intrinsic ear disease.  

On VA examination in November 1999, the examiner expressed 
the opined that there was no evidence that the scars would 
cause hearing loss.  During a VA audiologic examination in 
December 1999, the examiner expressed the opinion that the 
keloid on the external ear had nothing to do with the 
sensorineural hearing loss.  The examiner noted that the 
veteran was not cooperative with audiologic testing and thus, 
testing could not be performed.  

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  
Additionally, service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected disability, the veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Sensorineural hearing loss may be presumed to have been 
incurred in service if it is manifested to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R.§§ 3.307, 3.309. 

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
which provides that under the laws administered by the VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4,000 Hertz is 40 decibels or greater; or when 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less that 94 percent.  38 
C.F.R. § 3.385.

In this case, the audiometric test results in 1998 and the 
incomplete results of audiometric testing in 1999 because of 
the veteran's failure to cooperate do not establish that the 
veteran has hearing loss under the applicable VA standards of 
38 C.F.R. § 3.385.  Moreover, there is no medical evidence 
that relates the service-connected keloid scars in any way to 
hearing loss.   

For these reasons, the preponderance of the evidence is 
against the claim of service connection for hearing loss and 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

                                                                                              
(Continued on next page)


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as anxiety, depression, and 
schizophrenia, to include PTSD is denied.  

Service connection for hearing loss is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



